1

2

3                            UNITED STATES DISTRICT COURT
4                                  DISTRICT OF NEVADA
5                                               ***
6    JULIUS JACOB LUDWIG,                             Case No. 3:18-cv-00361-MMD-CBC
7                                      Petitioner,               ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                Respondents.
10

11         Good cause appearing, Petitioner’s Unopposed Motion for Extension of Time (ECF
12   No. 29) is granted. Petitioner has until November 8, 2019, to oppose Respondents’
13   Motion to Dismiss (ECF No. 27).
14         DATED THIS 25th day of September 2019.
15

16
                                               MIRANDA M. DU
17                                             CHIEF UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
